Merrick, O. J.
There is no assignment of errors, no statement of facts, special verdict, or bill of exceptions in the record in this case, and the certificate of the clerk is in these words, viz :
“ I hereby certify that the above and foregoing eighteen pages, do contain a full and complete transcript of all the proceedings as well as of all the documents filed and all the testimony adduced (except au alias fi. fa. issued September, 11th 1849, and not returned by the Sheriff, and the testimony of J. H. B. Morton which was not reduced to writing,) on the trial of the cause wherein Henry E. Morton is plaintiff and owners of Steamboat Chalmette el al. are defendants, and John Tiner is security, instituted in this court and now on the records thereof under the No. 1993. ”
It is obvious that this court is not in possession of all the evidence on which the case was decided in the lower court. The certificate of the clerk shows negligence on the part of the appellant in not causing the testimony of the witness to be reduced to writing or in procuring a statement of facts. Wa must dismiss this appeal ex officio.
It is, therefore, ordered, adjudged and decreed by the court, that the appeal in this case be dismissed at the cost of the appellant.
Buchanan, J., absent.